United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1851
                       ___________________________

                           Christopher Newton White

                      lllllllllllllllllllll Plaintiff - Appellant

                               Helen Louise White

                             lllllllllllllllllllll Plaintiff

                                           v.

Judge Jay Finch; Brenda Deshields, Court Clerk; Tammy Mullins, Attorney for the
   Department of Human Services; Candace Gonzales, Department of Human
         Services; Ken Farris; Connie Farris; Billy Fouts; Tammy Fouts

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                          Submitted: November 6, 2012
                            Filed: November 7, 2012
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
      Arkansas inmate Christopher White appeals the district court’s1 dismissal of
his complaint brought under 42 U.S.C. §§ 1983 and 1985, in which he alleged that
defendants associated with the Arkansas Department of Human Services and a
Benton County, Arkansas court, together with four Arkansas residents, conspired to
impede an implied agreement he had with one defendant to return his biological
daughters, over whom his parental rights were terminated in 2003. Upon careful de
novo review, we conclude that the district court properly dismissed the complaint,
because it is time-barred in part and otherwise fails to state a claim under section
1983 or 1985. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Erin Setser, United States Magistrate Judge for the Western District of
Arkansas.

                                        -2-